DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 20 recites a non-transitory computer readable medium including instructions that cause the processing chamber to perform operations of flow a reactant into the processing volume, the reactant comprising ammonia (NH3). However, the instant specification discloses that the computer readable medium includes instructions to perform operations of flowing a reactant into the processing volume, wherein the reactant comprises trisilylamine (TSA) (see [0077] of instant specification). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448).
Li discloses a method of depositing a silicon carbonitride film [0095] comprising: forming a flowable film [0074] on a substrate surface by exposing the substrate surface to a precursor [0076] having a structure of general formula I [0080], and exposing the substrate surface to a plasma [0081]. The precursor of general formula I may be hexamethylcyclotrisilazane [0095] and other precursors to be used include trisilylamines [0029]. 
Li does not disclose a precursor mixture further comprising a silane.
Bowen discloses that trisilylamine (TSA) may be used in combination with additional silicon precursors to form silicon carbonitride films wherein the carbon content can be tuned by changing the reactants/ratios [0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a mixture of the Li’s precursor and trisilylamine 
Regarding Claim 2, Bowen discloses that the silane is trisilylamine [0004]. 
Regarding Claims 3-10, Li discloses a remote plasma [0049] comprising nitrogen, ammonia, etc. [0082]. The substrate may be exposed to the precursors simultaneously or sequentially [0083]. The flowable film has a thickness of 10-2000 nm [0090]. The pressure is 0.1 torr to about 10 torr [0054]. The deposition temperature is 100-400°C [0082]. The flowable film may be silicon carbonitride [0095]. 
Thus, claims 1-11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li and Bowen. 
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) as applied above and further in view of Kalutarage et al (US 2017/0114465).
Li and Bowen do not disclose a purging step prior to exposing the substrate to a plasma. 
Kalutarage discloses a flowable CVD process [0048] wherein the processing chamber may be purged after any of the precursors are flowed/exposed to a substrate surface in order to remove any excess precursor, byproducts, and other contaminants within the processing chamber [0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to purge the processing chamber of Li after the exposure to the precursor mixture as suggested by Kalutarage in order to remove any excess precursors, byproducts, and other contaminants from the chamber.

Regarding Claims 14-16, Li discloses a remote plasma [0049] comprising nitrogen, ammonia, etc. [0082]. The substrate may be exposed to the precursors simultaneously [0083]. 
Regarding Claim 17, Li discloses the precursor of general formula I may be hexamethylcyclotrisilazane [0095].
Regarding Claims 18-19, Kalutarage discloses that the purge gas may be nitrogen, argon, helium, etc. [0057]
Thus, claims would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li, Bowen, and Kalutarage. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Kalutarage et al (US 2017/0114465) as applied above and further in view of Chatterjee et al (US 2015/0126045).
Li, Bowen, and Kalutarage disclose the operations that are performed as discussed above, but do not disclose a non-transitory computer readable medium including instructions, that when executed by a controller of a processing chamber, causes the processing chamber to perform those operations.
Chatterjee discloses a plasma CVD processing chamber for deposition of silicon-containing films using precursors such as TSA and hexamethyltricyclosilazane (Abstract) wherein a system controller can be used to regulate the operations of the processing chamber. The system controller is under the control of a computer program 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a control system as suggested by Chatterjee in the processes of Li, Bowen, and/or Kalutarage in order to regulate the operations of the processing chamber.
Regarding Claim 20, Bowen discloses that ammonia can be a reactant that is used to tune carbon content of the silicon carbonitride films [0004]. 
Thus, claim 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li, Bowen, Kalutarage, and Chatterjee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715